WyLy, J.
This is a controversy for city taxes. The defense is that the property taxed does not belong to defendant; that ho holds it merely under a lease, the owner being the Poydras Eemale Orphan Asylum. It is proved that lot No. 21, in square No. 217, bounded by Carondelet, St. Charles, St. Joseph, and Julia streets, upon which the taxes are claimed, belongs, as stated, to the Poydras Female Orphan Asylum; that the same was leased for fifty years to R. W. Montgomery in I860, and that defendant holds under said lease. The lessee, is not liable for the taxes. 18 An. 513; 23 An. 445; Revised Code 2702.
*113Plaintiff, however, contends, under tlio authority of tho caso of S. P. Russ, decided during last term, that the buildings and improvements on the leased premises erected and owned by defendant .are subject to taxation, and defendant is bound therefor. That question may arise when, plaintiff presents an assessment thoroon against defendant, but here tho assessment is on lot No. 21, in square No. 217, bounded by the streets mentioned. The question is not, therefore, in this casa
It is therefore ordered that the judgment herein in favor of plaintiff be annulled, and it is ordered that plaintiff’s suit be dismissed with costs.